Citation Nr: 9907962	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-33 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1977.  

This matter arises from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for paranoid schizophrenia.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  In October 1990, the RO denied the veteran's claim for 
service connection for paranoid schizophrenia.  The veteran 
was informed of this decision and of his appellate rights by 
a letter of November 2, 1990.  He did not file a substantive 
appeal to this decision.  

2.  Evidence associated with the claims folder since the 
October 1990 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.    

3.  The veteran has presented competent medical evidence of a 
nexus between his paranoid schizophrenia and service.  



CONCLUSIONS OF LAW

1.  The October 1990 rating decision by the RO, which denied 
the veteran's claim for service connection for paranoid 
schizophrenia, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (1998).  

2.  The evidence received since the RO's October 1990 rating 
decision is new and material, and the veteran's claim for 
service connection for paranoid schizophrenia has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a) (West 1991).  

3.  The veteran's claim for service connection for paranoid 
schizophrenia is well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the original claim for paranoid psychosis was 
denied by the RO by an October 1990 rating decision.  That 
decision was based on a finding that the veteran's diagnosed 
paranoid schizophrenia was not incurred in or aggravated by 
his active service.  The veteran was notified of that 
decision and of his appellate rights, but did not seek 
appellate review.  The veteran now contends that the death of 
his young son during his basic training, the murder of his 
wife which occurred while he was serving in the Reserves on 
active duty for training, and the death of a younger son 
combined to cause his diagnosed paranoid schizophrenia.  

As the October 1990 decision is final, the veteran's claim 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  New evidence will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the recent case of Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc), the United States Court of 
Appeals for Veterans Claims (Court), citing Elkins v. West, 
No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), held 
that the two-step process set forth in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991) for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under this 
holding, the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1998).  Second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  Id.  

Since the final decision, the evidence submitted by the 
veteran which is relevant to his claim to reopen, consists of 
an examination report from Donald W. Bonner, Ed.D, Licensed 
Psychologist, dated in February 1998, and an examination 
report dated in May 1998 from Richard M. Swink, Ph.D., 
Licensed Psychologist.  In the report of his February 1998 
examination, Dr. Bonner concluded that the veteran had 
schizophrenia, and that the veteran's schizophrenia could 
have been exacerbated by the deaths of his family members.  
Dr. Bonner continued to offer his assessment that the lack of 
diagnoses or treatments for schizophrenia in service or 
shortly afterwards is not dispositive in and of themselves, 
because the onset of schizophrenia is often a slow and 
insidious process.  However, in summary, Dr. Bonner offered 
his opinion that the actual cause and date of onset of the 
veteran's schizophrenia were unknown.  

The report of the psychological examination conducted by Dr. 
Swink in May 1998 also shows that the veteran was diagnosed 
with paranoid schizophrenia.  Consistent with his previous 
contentions, the veteran reported that while serving on 
active duty in basic training, his six-month old son died of 
spinal meningitis.  Following his discharge from service in 
1977, he served in the Army Reserves, from approximately 1977 
to 1980.  The veteran stated that while serving on active 
duty for training in 1979, his then-current wife was 
murdered.  He also stated that a military doctor at that time 
told him that he had suffered from a nervous breakdown, and 
recommended that he take an "early out" from the reserves.  

In addition, Dr. Swink noted that based on his reported 
history and the evidence of record, the veteran's initial 
psychiatric symptoms began in service, although he was not 
diagnosed with a psychosis until 1980.  Dr. Swink also 
observed that the veteran had a history of polysubstance 
abuse, but offered his opinion that psychiatric test results 
showed that the veteran may have used substances secondary to 
his psychological problems.  Further, Dr. Swink noted that 
some of the psychological test results showed that the 
veteran had a possible organic deficit in additional to 
psychological problems, and that he should also be evaluated 
by a neurologist to determine the nature and extent of any 
organic findings.  

Without addressing additional evidence submitted by the 
veteran in support of his claim, which has little bearing on 
the outcome of this case, the Board finds that the 
examination reports by Drs. Bonner and Swink are both new, as 
they were not part of the record at the time of the October 
1990 decision, and are not cumulative of other evidence 
available at that time.  In addition, as Drs. Bonner and 
Swink have provided medical opinions indicating that the 
veteran's paranoid psychosis may have been incurred in or 
aggravated by his active service, these opinions are clearly 
probative of the central issue in this case.  

Accordingly, the Board finds the additional evidence 
submitted subsequent to the RO's October 1990 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
such, this evidence is "new and material" as contemplated 
by law, and thus, provides a basis to reopen the veteran's 
claim for service connection for paranoid schizophrenia.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In addition, the 
Board finds that the veteran's claim for service connection 
for paranoid schizophrenia is well grounded.  See 38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).  Specifically, Drs. Bonner and Swink have offered 
opinions linking this paranoid schizophrenia to his active 
service.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1998). 


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for paranoid 
schizophrenia is reopened. The veteran's claim for service 
connection for paranoid schizophrenia is well grounded.  To 
this extent, the appeal is granted.  


REMAND

As noted, the record contains two medical opinions from Dr. 
Bonner, dated in February 1998, and from Dr. Swink, in May 
1998, suggesting a link between the veteran's paranoid 
schizophrenia and his active service.  Dr. Bonner suggested 
that the veteran's paranoid schizophrenia could have been 
exacerbated by the two family deaths one of which occurred 
during his active duty and the other during a period of 
reserve duty.  Dr. Swink suggested that the veteran's 
symptomatology began in service.  In light of Drs. Bonner and 
Swink's opinions, the Board finds that the RO should obtain 
and associate with the claims file the veteran's medical 
records from the time of his service in the Army Reserves.  
Further, the Board finds that further examination are 
required. 

Therefore, in light of the following, and order to fairly and 
fully adjudicate the veteran's claim, the case is REMANDED to 
the RO for the following action:  

1.  The RO should obtain and associate 
with the claims file all medical records 
pertaining to the veteran's service in 
the Army Reserves.  The RO should also 
verify whether the veteran was service on 
active duty for training or inactive duty 
for training when his wife died.  

2.  After obtaining the necessary 
authorizations, the RO should request all  
records of medical treatment pertaining 
to the veteran's paranoid schizophrenia 
provided by Drs. Bonner and Swink.  
Further all records of VA treatment since 
the date of the last request for such 
information should be associated with the 
veteran's claims file.  

3.  The RO should scheduled for a VA 
psychiatric examination to determine the 
etiology of the veteran's paranoid 
schizophrenia.  The examiner is requested 
to express an opinion with respect to the 
extent to whether it is at least as 
likely as not that the veteran's paranoid 
schizophrenia had its onset in active 
service or during a period of active duty 
for training or inactive duty for 
training. The examiner should also be 
afforded the opportunity to review the 
claims folder.

4.  The RO should review the examination 
report.  If the report is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  Thereafter, the RO should 
adjudicate the issue of service 
connection for paranoid schizophrenia on 
a de novo basis.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case to the Board for further action.  

The purpose of this REMAND is both to obtain additional 
information and to accord the veteran due process of law.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


